Citation Nr: 1733473	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-37 091	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee (left knee disability) prior to January 19, 2016, and in excess of 10 percent thereafter.



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1990 to March 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A March 2016 rating decision increased the rating for patellofemoral syndrome of the left knee to 10 percent, effective January 19, 2016.  Despite the assignment of an increased rating, the full benefits sought have not been granted and the claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2017, the Board remanded the matter for further development.   


FINDINGS OF FACT

1.  For the period prior to January 19, 2016, the Veteran's left knee patellofemoral syndrome was manifested by occasional pain with prolonged walking.  The Veteran did not require assistive devices, exhibited a normal range of motion, was able to perform occupational duties, and did not experience instability.

2.  As of January 19, 2016 the Veteran's left knee patellofemoral syndrome was manifested by painful motion of the knee with occasional sharp shooting pains that impacted walking/climbing, driving, and the Veteran's occupational duties.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to January 19, 2016 for a left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).
2.  The criteria for a rating in excess of 10 percent after January 19, 2016 for a left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  VA has obtained VA examinations in connection with the claim in May 2009, January 2016, and most recently in March 2017 pursuant to the February 2017 Board remand.  The RO also obtained updated VA treatment records per the Board's remand.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  Thus, the Board finds that VA has satisfied the duty to assist.  

Increased Rating

The Veteran contends that she is entitled to a higher rating for patellofemoral syndrome of the left knee.  The Veteran asserts that the pain caused by the left knee during prolonged walks and frequent bending causes discomfort.
Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Rating the same disability under different diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disability is not duplicative of or overlapping with the symptomatology of the other disability.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  

However, concerning disabilities of the knee, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990.  Further, a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  In other words, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions requiring consideration of pain and other functionally limiting factors should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Prior to January 19, 2016

The Veteran contends that she is entitled to a compensable rating prior to January 19, 2016 as her knee was productive of much pain after extended periods of walking or repetitive bending.  Prior to January 19, 2016, her knee was rated as noncompensable under DC 5261.

In a May 2009 VA examination, the Veteran reported that pain in the left knee occurred with prolonged walking or repetitive bending.  The Veteran also reported that this pain did not affect work or require assistive devices.  The Veteran denied any swelling, heat, redness, give way, or locking.  The Veteran stated that she has a constant and chronic pain mostly to the left knee which is present on a daily basis but the pain will increase to a flare-up after attempted walking for long distances.  Usually the pain will last for a day or so before returning to its baseline.  The Veteran reported that she was employed and was able to complete all job duties.  

The examiner noted that there was no instability after repetitive testing or increased pain through flexion and extension, the Veteran had the same range of motion and no pain, and that the Veteran's range of motion was from 0 to 135 degrees without pain.  There was tenderness to palpation to both the lateral and medial aspects of the patellas of both knees bilaterally.  Physical examination revealed no gross deformity or ankylosis.

In the September 2009 notice of disagreement the Veteran asserted that despite the normal range of motion, occasional sharp shooting pains in the left knee made certain activities and job requirements difficult to perform.  As a result when this occurs the Veteran reported having to slow down at work and limp.  

After considering the above, the Board concludes that the evidence does not more nearly approximated the criteria for a compensable rating under Diagnostic Codes 5260 or 5261 based on range of motion.  Upon examination after five repetitions, the Veteran had the same range of motion and no pain, which was noted by the examiner to be full range of motion for the Veteran.  The Board notes the Veteran's contentions that she has constant pain in her left knee.  However, pain must result in functional impairment to warrant a rating.  Although the Veteran has stated that prolonged walking causes flare ups of pain, she specifically noted in her September 2009 notice of disagreement that despite her normal range of motion, she had occasional sharp shooting pains in her left knee that made her job difficult to perform.  This does not suggest that her left knee is limiting her functional ability to a degree that warrants a compensable rating on a regular or routine basis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for the Veteran's left knee disability prior to January 19, 2016, and the claim for an increased rating prior to January 19, 2016 must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of January 19, 2016 

In a March 2016 rating decision, an increase of 10 percent was granted based on a January 19, 2016 VA examination under Diagnostic Code 5260.

During the January 2016 VA examination, the Veteran reported pain in the left knee with changes in weather or going down or climbing stairs.  Going down was noted to be worse.  She reported pain in left knee 5 out of 7 days a week.  She denied current left knee pain which rates as 4 or 5 on 0-10 pain scale when it occurs.  The Veteran described the left knee pain as usually dull achy, and with a flare-up sometimes a shooting pain.  She denied dislocation/subluxation left knee, swelling, locking up, giving out.  The Veteran reported that she could not use a clutch on car, and crouching down caused her knee to pop.

Upon examination, flexion and extension were full at 0 to 140 degrees, but there was pain on flexion.  There was no additional loss of use after three repetitions.  Instability, subluxation, and ankylosis were not found on examination.  The Veteran did not report and there was no objective evidence to show that pain, weakness, fatigability, or incoordination significantly limited her functional ability during flare-ups, or when the left knee is used repeatedly over a period of time.  The examiner marked "no" when asked if the Veteran's knee impact her ability to perform any type of occupational task, such as standing, walking, lifting, and sitting.

In a March 2017 VA examination, the examiner noted there is no evidence of pain on passive range of motion; there is evidence of pain when the joint is used in non-weight bearing; the active and passive range of motion in both knees in weight-bearing and non-weight were normal at 0 to 140 degrees.  The Veteran did not report functional loss, but there was pain noted on exam with the extension range of motion.  There was no additional functional loss with repetitive use testing.  The examiner noted that there is no ankylosis, muscle atrophy, or joint instability.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 10 percent is warranted for the Veteran's left knee disability beginning January 19, 2016 and thereafter.  At different times the Veteran has reported pain, flare-ups, difficulty with prolonged walks, pressing the clutch while driving, and pain with weather changes.  However, the Board notes that the Veteran has also stated that there is no limitation of motion, joint instability, ankylosis, or muscle atrophy.  The Veteran also reported all normal movement of the knee, all of which the Veteran is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the Veteran's left knee disability does not more nearly approximate the level of severity contemplated by a 20 percent rating, as at no point during the period on appeal has the evidence shown limitation of flexion of the left knee to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Rather, the medical evidence during this period consistently shows left knee flexion to at least 140 degrees, which is well above the limitation of motion required for a 20 percent rating based on limitation of flexion.

No additional higher or alternative ratings under different Diagnostic Codes for the left knee can be applied during this period.  For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)).  The examiner noted there is no ankylosis.  The Veteran was at no point during this period noted to have a limitation of extension to 5 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

There is no medical or lay evidence of dislocated semilunar cartilage or nonunion or malunion or the tibia or fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5262.  No instability is indicated.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran does not have a scar associated with his left knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for the Veteran's left knee disability from January 19, 2016 and thereafter, and the claim for an increased rating from January 19, 2016 and thereafter, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee prior to January 19, 2016, and in excess of 10 percent thereafter is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


